This suit has as its object the annulment of the judgment rendered in favor of the defendant, Hester Truck Lines, Inc., against the plaintiff, Silver Fleet of Memphis, Inc., and its insurance carrier, Central Surety  Insurance Corporation, for damages on account of the collision between a Silver Fleet truck and a truck of defendant, Hester Truck Lines, Inc., in the early morning of December 29, 1936.
The judgment is sought to be annulled on the ground that a witness for the present defendant, plaintiff in the other suit, made a statement after the trial of the case in which he repudiated his testimony. This statement was unsigned and unsworn to by the witness, and, on the trial of this suit to annul, the witness reaffirmed his previous sworn testimony, explaining that when he made the contradictory statement he was under the influence of liquor.
As was stated in the opinion in the companion case of Grady Rogers versus the plaintiffs in this suit, 180 So. 445, this day decided, there was ample evidence in the record to justify an affirmance of the judgment against plaintiffs after disregarding the evidence of this witness entirely. Our affirmance this day of the judgment in favor of the present defendant against the plaintiffs carries with it as a necessary result the affirmance of the judgment in this case wherein the former judgment is sought to be annulled.
For the reasons assigned, and for the reasons given in the case of Grady Rogers versus the plaintiffs herein, 180 So. 445 this day decided, the judgment appealed from is affirmed, at the cost of the appellants.